Citation Nr: 0604670	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-22 126	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left femoral neck 
stress fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for iliotibial band syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from February to 
September 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO).  The 
veteran testified at a personal hearing at the RO in December 
2005, and a transcript of the hearing is of record.  

An additional private medical record dated in June 2005 and 
received by VA in December 2005 was added to the file after 
the most recent Supplemental Statement of the Case 
accompanied by a written waiver of RO consideration of that 
evidence.  See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The medical evidence of record shows a left femoral neck 
stress fracture due to military service.

2.  Range of motion of the left leg was full on VA 
examination in November 2003 and was from zero to 125 
degrees, with pain beginning at 115 degrees, on VA 
examination in March 2005.


CONCLUSIONS OF LAW

1.  A left femoral neck stress fracture was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected iliotibial band syndrome of the left 
knee have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5019-5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In October 2003, a letter was sent to the veteran by the RO, 
with a copy to his representative at the time, in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  It has been determined by 
VA's Office of the General Counsel that, when a claim is 
granted and the veteran submits a notice of disagreement as 
to a "downstream element" of such claim, such as an assigned 
rating, notice under 38 U.S.C.A. § 5103(a) is not required as 
to the secondary claim raised in the notice of disagreement.  
See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Based on 
this record, the Board finds that the VA's duty to notify has 
been satisfied.  

In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  No additional private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are VA treatment 
records and examinations on file, including in March 2005.  
The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2005).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service Connection Claim

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Additionally, service connection may be granted 
for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran's service medical records reveal that he was 
treated in June 2003 for left compression femoral neck stress 
fracture.  A bone scan of the left hip in June 2003 revealed 
findings consistent with a healing stress fracture of the 
left femoral neck.  A VA examination in November 2003 
diagnosed a left femur neck stress fracture.  Thereafter, the 
diagnosis on a VA examination in March 2005 was status post 
stress fracture of the left femoral neck.  Consequently, 
because there is medical evidence of a diagnosis of stress 
fracture of the left femoral neck during his military 
service, current medical evidence of status post stress 
fracture of the left femoral neck, service connection for a 
stress fracture of the left femoral neck is warranted.

Increased Rating Claim

Laws And Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

This case involves the veteran's appeal of the initial 
assignment of a disability rating for his service-connected 
left knee disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

The veteran's service-connected left knee disability is rated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019-5260.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2005).  The 
hyphenated diagnostic code in this case indicates that 
"bursitis" under Diagnostic Code 5019, is the service-
connected disorder, and limitation of flexion of the left 
leg, under Diagnostic Code 5260, is a residual condition.  

According to the Schedule, bursitis is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides for a noncompensable rating if 
flexion of the leg is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable rating if 
extension of the leg is limited to five degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).

Analysis

As noted above, a 10 percent evaluation is currently assigned 
for the veteran's service-connected left knee disability 
under Diagnostic Codes 5019-5260.  The veteran testified at 
his personal hearing before the Board in December 2005 that 
he had problems with left knee instability and had missed a 
lot of work due to the disability.

Although the veteran contends that he has instability of the 
left knee, the medical evidence of record fails to 
objectively show instability.  VA outpatient treatment 
records from 2004 to 2005, report complaints of instability; 
however, on testing, instability is not shown.  The VA 
examiner reported in March 2005 that the veteran complained 
of his left knee feeling unstable and wore a mechanical brace 
to provide lateral and medial support.  The veteran indicated 
that in 2004, he had problems with instability which caused 
him to fall.  He indicated that a McMurray test was positive 
at that time.  Nevertheless, on testing in March 2005, 
despite pain with varus and valgus testing, there was no 
instability of the left knee.  Based on the veteran's 
complaints, a magnetic resonance imaging (MRI) of the left 
knee was conducted in June 2005.  The MRI did not show any 
abnormalities of the menisci and the collateral and cruciate 
ligaments of the left knee were intact.  However, the MRI did 
show mild degenerative joint disease.  

Under Diagnostic Code 5260, a 10 percent rating where flexion 
of the leg is limited to 45 degrees and a 20 percent rating 
where flexion is limited to 30 degrees.  However, range of 
motion of all joints was reported as normal on VA examination 
in November 2003, and on VA examination in March 2005, 
flexion of the left leg was to 125 degrees, with pain 
beginning at 115 degrees.  Accordingly, an initial rating in 
excess of 10 percent under Diagnostic Code 5260 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Moreover, because there was full extension of the left leg on 
examinations in November 2003 and March 2005, an initial 
evaluation in excess of 10 percent is also not warranted for 
the veteran's left knee disability under Diagnostic Code 
5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (a 20 percent 
rating is warranted if extension is limited to 15 degrees); 
see also 38 C.F.R. § 4.71, Plate II (2005) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Accordingly, an initial rating in excess of 10 percent for 
the veteran's left knee disorder is not warranted under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; 
see also VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004) (rating 
limitation of flexion and extension of the leg separately 
under Diagnostic Codes 5260 and 5261). 

The medical evidence on file does not show any ankylosis of 
the knee, dislocated semilunar cartilage of the knee, or 
impairment of the tibia and fibula.  Therefore, an increased 
evaluation is not warranted for left knee disability under 
another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2005).  
Because the veteran does not have ankylosis of the knee, 
recurrent subluxation or lateral instability, or impairment 
of the tibia and fibula, an increased evaluation is not 
warranted for right knee arthritis under another diagnostic 
code for disability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5262 (2004).  Additionally, 
because the veteran does not have instability of the knee, a 
separate evaluation is not warranted for both arthritis and 
instability of the knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, provided that any separate rating must be based 
upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When examined in March 2005, the veteran 
complained of pain and fatigability when climbing stairs and 
on repetitive use of the left knee.  Nevertheless, the range 
of motion of the left knee was from 0 degrees to 125, with 
pain beginning at 115 degrees.  Accordingly, even considering 
pain, these findings do not even meet the criteria for a 
compensable evaluation under Diagnostic Codes 5260 or 5261.  
Accordingly, the functional limitation based on pain with 
motion does not warrant a rating in excess of the currently 
assigned 10 percent disability rating.  

The veteran's service-connected left knee has been assigned a 
disability rating of 10 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5019-5003.  This rating 
contemplates x-ray evidence of arthritis, when limitation of 
motion does not meet the criteria for a compensable 
evaluation.     

Base on the evidence of record, the disability picture for 
the veteran's left knee disability does not meet the criteria 
for an initial evaluation of 20 percent at anytime during the 
appeal period; therefore, an initial schedular rating in 
excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5019-5260; see also Fenderson v. West, 12 
Vet. App. 119 (1999).

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  A rating in 
excess of 10 percent is provided for certain manifestations 
of the service-connected left knee disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The current medical evidence does not 
show that the service-connected disability "markedly" 
interferes with employment.  Although leave and attendance 
records dated from December 2003 to October 2005 show that 
the veteran took annual and sick leave, these records do not 
indicate why leave was taken.  Neither the leave and 
attendance records on file nor the medical evidence on file 
shows mark interference with employment specifically due to 
service-connected left knee disability.  The evidence also 
does not show that the veteran has been frequently 
hospitalized due to his service-connected disability.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.  

As the evidence is not in relative equipoise, the doctrine of 
reasonable doubt is not for application with respect to the 
issue of entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected left knee 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left femoral neck stress fracture is 
granted.

An initial evaluation in excess of 10 percent for service-
connected left knee disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


